DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.
Response to Amendment
An amendment responsive to the final Office Action dated November 24, 2021 was submitted with the request for continued examination on February 24, 2022.  Claim 1 was amended.  Claim 6 was previously canceled.  Claims 1-5 and 7 are currently pending.
The amendment to claim 1 has overcome the objection to this claim (¶ 6 of the Office Action).   The claim objection has therefore been withdrawn.
The amendment to claim 1 has also overcome the prior art rejections of claims 1-5 and 7 (¶¶ 11-21 of the Office Action) and these rejections have therefore been withdrawn.  These claims, however, are subject to new grounds of rejection as detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “large” in claims 1, 5 and 7 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “large roller” in the claims has therefore been rendered indefinite.  For purposes of examination, the “large roller” is being construed as a roller that is larger than the other rollers.  Claims 2-5 and 7 depend either directly or indirectly from claim 1 and are therefore also indefinite for the reasons set forth above with respect to claim 1.
The terms “clear and prominent” in claim 1 are relative terms which renders the claim indefinite.  The terms “clear and prominent” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “clear and prominent embossed pattern” in the claim has therefore been rendered indefinite.  For purposes of examination, “clear and prominent embossed pattern” in claim 1 is being construed as “an embossed pattern”.  Claims 2-5 and 7 depend either directly or indirectly from claim 1 and are therefore also indefinite for the reasons set forth above with respect to claim 1.
Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends from claim 1 and recites that the laminating rollers comprise a third roller and a fourth roller.  Claim 1, however, recites that the laminating roller group comprises two laminating rollers.  It is unclear whether the third and fourth roller recited in claim 3 are the same rollers as the two laminating rollers of claim 1.  For purposes of examination, the third and fourth roller recited in claim 3 are construed as being the same rollers as the two laminating rollers of claim 1.  Claims 4 and 5 depend from claim 3 and are therefore also indefinite for the reasons set forth above with respect to claim 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Chinese Patent Application Publication CN 106218184 A, cited in IDS submitted December 3, 2019, machine language translation provided and cited below) in view of Michel (U.S. Patent Application Publication No. 2013/0097959 A1, cited in previous Office Action), Anspach et al. (U.S. Patent Application Publication No. 2015/0165748 A1, cited in previous Office Action) and Rolltech (Roll Technology Corporation, Heat Transfer Rolls, April 13, 2016, https://www.rolltech.com/heat-transfer-rolls.html, cited in previous Office Action) and further in view of Titow (PVC Technology, 4th Edition, pp. 821-824, 1984, cited in previous Office Action).
Regarding claim 1, Lin discloses a roll forming device for plastic flooring (FIG. 1 of Lin), wherein the roll forming device for plastic flooring comprises a printed layer unwinding 
Lin does not specifically disclose that the roll forming device for plastic flooring comprises an extruder configured to form a substrate layer, with one end having a discharge port, and the substrate layer is extruded outward from the discharge port and conveyed to the calender and a gauging roller group, which comprises a plurality of gauging rollers and is disposed at one side of the pre-bonding roller group and linearly opposite to the discharge port of the extruder, which is configured to define a thickness of the substrate layer.  Lin, however, discloses that the continuous material may be made by an extrusion process ([0004] of Lin).  Michel discloses extruding the base material for a floor panel into a calender consisting of several rollers which form the material to a desired thickness ([0061] of Michel).  According to Michel, the decorative top layer can be joined to the extruded material directly at the calender if the temperature of the material emerging from the extruder is sufficiently high ([0064] of Michel).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the apparatus of Lin with the extruder and calender rolls of Michel: (1) in order to provide a base material which is sufficiently hot to allow bonding of the printing and wear-resistant layers as taught by Michel ([0064] of Michel); and/or (2) since Michel establishes that such an arrangement was known to be suitable for producing a continuous sheet of base material for manufacturing PVC flooring.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack 
Lin also does not specifically disclose at least one first heating unit being disposed inside the large roller and at a first position under whole of a roller surface of the large roller, which is configured to heat whole of the roller surface of the large roller and the substrate layer, the printed layer and the wear- resisting layer which are pre-bonded.  Anspach, however, discloses a continuous floor product forming system comprising a large roller (drum #120) on which a base layer sheet #102 is disposed, a roller #132 for laminating a printed film layer #136 to the base layer and a series of rollers #142, #144 for laminating a wear layer film #148 wherein the outer surface #122 of the drum #120 is maintained at a temperature of 200-230 °F to facilitate adherence of the layers laminated on the drum (FIG. 1, [0028]-[0029], [0032] of Anspach).  Anspach also discloses surface heaters #126 disposed proximate drum #120 to raise the temperature of the laminated layers prior to embossing (FIG. 1, [0043] of Anspach).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the large roller in the Lin apparatus with a heater disposed inside 
Anspach discloses heating the drum or large roller ([0028] of Anspach) but does not specifically disclose that the first heating unit is disposed in the large roller, and comprises a conduit and an external device which cooperate to circulate hot oil.  Rolltech, however, discloses heat transfer rolls for plastic processing comprising conduits for circulating a heat transfer fluid under the outer surface of the roll (pp. 1-2 of Rolltech).  Rolltech also discloses hot oil rolls (pg. 1 of Rolltech).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to circulate hot oil through conduits in the large roller of the modified apparatus in order to maintain the large roller at elevated temperatures since Rolltech establish that such hot oil rollers were suitable for plastic processing.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a 
Lin also does not specifically disclose that no roller is located between the laminating rollers and the large roller.  Rather, Lin discloses a conveyor roller set #6 disposed between the embossing rollers #8 and the composite roller #3 (FIG. 1, [0023] of Lin).  According to Lin, the conveying rollers #6 are used to feed the structure into a heater #7 in order to raise the temperature of the PVC base layer ([0023] of Lin).  Titow similarly discloses a conveyor roll arrangement (i.e., multiple stripper rolls) and a heater positioned between the calendar and a pair of embossing rolls (pg. 822, Fig. 18.3 of Titow).  According to Titow, such an arrangement can be used to provide a calendared PVC sheet to an embossing station at the desired temperature for embossing (pg. 822 of Titow).  Titow, however, also discloses an alternative to this stripper roll arrangement wherein the embossing station is positioned as closely as possible to the calendar to minimize heat loss from the sheet (pg. 822 of Titow).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to position the embossing station in the modified device directly adjacent the composite roller (i.e., without any intervening stripper rollers) and to feed the sheet directly from the composite roller to the embossing station.  One of skill in the art would have been motivated to do so in order to minimize heat loss from the sheet before embossing as taught by Titow (pg. 822 of Titow).  
Regarding claim 3, Lin discloses that the laminating rollers comprise a third roller and a fourth roller which are disposed opposite to each other in a superimposing or juxtaposing manner (FIG. 1 of Lin, embossing rollers #8).  
Regarding claim 4, Lin does not specifically disclose two cooling conduits disposed respectively inside the third roller and the fourth roller, and the cooling conduits cooperate with an external device to convey a cooling liquid for cooling laminated plastic flooring.  Titow, however, discloses an embossing unit for PVC comprising a chilled embossing roller and a chilled rubber coated backup roller (pg. 823 of Titow).  According to Titow, cooling the embossing and backup rollers provides a better definition of the embossed pattern and prevents deterioration of the rubber coating of the backup roller (pg. 823 of Titow).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention the cooled embossing rollers of Titow in the modified apparatus in order to provide a better definition of the embossed pattern and to prevent deterioration of the rubber coating of the backup roller as taught by Titow (pg. 823 of Titow).  Titow does not specifically disclose cooling conduits in the rollers cooperating with an external device to convey a cooling liquid.  Rolltech, however, discloses heat transfer rolls for plastic processing comprising conduits for circulating a heat transfer fluid under the outer surface of the roll (pp. 1-2 of Rolltech).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the cooled embossing rollers of the modified apparatus with conduits for circulating a heat transfer fluid as taught by Rolltech since Rolltech establish that such rollers were suitable for plastic processing.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the 
Regarding claim 5, Lin discloses that the third roller and the fourth roller are disposed in parallel on the left and the right (FIG. 1 of Lin, embossing rollers #8), but does not specifically disclose that when a path of conveying the substrate layer, printed layer and wear-resisting layer which are pre-bonded is in a vertical direction, a fourth guide roller is disposed on the same side as the laminating roller group and at a second position corresponding to the roller surface of the large roller, so that the substrate layer, the printed layer and the wear-resisting layer which are pre-bonded are conveyed exactly along the roller surface of the large roller.  Anspach, however, discloses a release roller #162 operable to maintain tension in and contact of the laminate with the drum #120 until removal of the laminate from the drum (FIG. 1, [0049] of Anspach).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the apparatus of Lin with a release roller #162 in order to maintain tension in and contact of the laminate with the drum #120 until removal of the laminate from the drum as taught by Anspach (FIG. 1, [0049] of Anspach).  The release roller of the modified apparatus would necessarily be on the same side of the large roller as the laminating rollers #8 since the material removed from the large roller is then transported to the laminating rollers (See FIG. 1 of Lin).  In addition, Lin discloses removing the laminate from the drum when 
Regarding claim 7, Anspach discloses that a second heating unit is disposed at a third position corresponding to the roller surface of the large roller on the rack (FIG. 1, [0043] of Anspach, radiant heaters #126); the second heating unit is provided with an electric heater disposed in a housing (FIG. 1, [0043] of Anspach, radiant heaters #126 convert electricity to radiant heat and are therefore electric heaters); and after being electrified, the wear-resisting layer is heated by the electric heater so as to soften the wear-resisting layer ([0043] of Anspach, surface heaters raise temperature of laminate).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Michel, Anspach, Rolltech and Titow as applied to claim 1 above and further in view of Smith et al. (U.S. Patent No. 4,312,686).
Regarding claim 2, Michel does not specifically disclose that the gauging rollers comprise a first roller and a second roller which are disposed opposite to each other in a superimposing or juxtaposing manner, and a rolling space formed due to the opposite disposition between the first roller and the second roller is linearly opposite to the discharge port of the extruder.  Moreover, Michel discloses using several heated rollers form extruded plate to desired thickness ([0061] of Michel) but does not disclose the details of the roller and extruder arrangement.  Smith, however, discloses an apparatus for the manufacture of embossed flooring wherein a continuous base web of vinyl is prepared by extruding a vinyl polymer from an extruder #22 through a die #24 and into a calender #30 comprising a pair of rolls #32 (FIG. 2, 2:52-56 of Smith).  As disclosed by Smith, the rolls #32 are in a juxtaposed (i.e., side by side) relationship and a rolling space formed due to the opposite disposition between the rolls #32 is linearly 
Response to Arguments
The applicant asserts that Lin discloses rollers #6 between the embossing rollers #8 and the composite roller #3 and therefore fails to teach or reasonably suggest the roll forming device of claim 1 wherein no roller is located between the laminating rollers and the large roller (pp. 7-9 of the Office Action).  The Office Action, however, is relying upon Titow to address this limitation.  In particular, Titow provides motivation to position the embossing rollers directly adjacent the composite roller without any intervening rollers (see rejection of claim 1 above).
The applicant also asserts that Lin discloses lamination on the large composite roller #3 and then embossing using the embossing rollers #8 and therefore fails to teach or reasonably suggest that the layers of the structure are laminated into a whole by the two “laminating rollers” as recited in claim 1.  Claim 1, however, is directed to a device (i.e., an apparatus).  As set forth in the MPEP, “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2144 II).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner




/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746